UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                  No. 09-6706


FELIX CHEESEBORO,

                   Petitioner – Appellant,

             v.

LEROY CARTLEDGE,      Acting   Warden    of   McCormick    Correctional
Institution,

                   Respondent – Appellee,

             and

JEFFREY BLOOM; TONY AXAM; BILL NETTLES; ROSS HALL,

                   Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (0:07-cv-04090-PMD)


Submitted:    December 16, 2009                 Decided:   January 13, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Felix Cheeseboro, Appellant Pro Se.   Samuel Creighton Waters,
Assistant  Attorney  General,  Donald   John  Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Felix Cheeseboro seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate          of    appealability.               See     28      U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue    absent       “a   substantial           showing    of    the        denial     of     a

constitutional        right.”         28    U.S.C.       § 2253(c)(2)          (2006).         A

prisoner       satisfies       this        standard        by    demonstrating              that

reasonable       jurists      would       find    that     any    assessment           of     the

constitutional        claims    by    the    district       court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We

have     independently        reviewed       the     record       and        conclude        that

Cheeseboro has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with    oral    argument          because    the     facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                             3